Tel.+31(0)104134601 info@symbid.com www.symbid.com Symbid Corp. Marconistraat 16 3029AK Rotterdam July 9, 2014 Via EDGAR Transmission United States Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 Attn: Kathleen Krebs Larry Spirgel Gregory Dundas Re: Symbid Corp. Amendment No. 2 to Registration Statement on Form S-1 (File No. 333-196153) Request for Acceleration Ladies and Gentlemen: Symbid Corp. hereby requests that the Securities and Exchange Commission accelerate the effective date of the above-referenced Registration Statement under Rule 461 of the Securities Act of 1933, as amended, and declare the Registration Statement effective at 12:00 noon, Eastern Daylight Time, on Friday, July 11, 2014, or as soon thereafter as is practicable. In making this request, the Company acknowledges that: ● Should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● The Company may not assert the declaration of effectiveness as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, SYMBID CORP. By: /s/ Philip Cooke Name: Philip Cooke Title: Chief Financial Officer
